
	
		I
		111th CONGRESS
		1st Session
		H. R. 2866
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Markey of
			 Massachusetts (for himself, Mr.
			 Stearns, Mr. Berry,
			 Mr. Boustany,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Cohen,
			 Mr. Conaway,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Dicks,
			 Mr. Doyle,
			 Mr. Gordon of Tennessee,
			 Mr. Gene Green of Texas,
			 Ms. Jenkins,
			 Mr. King of New York,
			 Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Mr. Meek of Florida,
			 Mr. Moran of Virginia,
			 Mr. Murphy of Connecticut,
			 Mr. Olver,
			 Mr. Paul, Mr. Rogers of Alabama,
			 Mr. Ross, Ms. Schakowsky, Ms.
			 Schwartz, Mr. Stark,
			 Mr. Waxman,
			 Mr. Wexler, and
			 Mr. Whitfield) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for a disregard under the Supplemental
		  Security Income program of compensation for participation in clinical trials
		  for rare diseases or conditions.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Clinical Trials
			 Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)Advances in medicine depend on clinical
			 trial research conducted at public and private research institutions across the
			 United States.
			(2)The challenges
			 associated with enrolling participants in clinical research studies are
			 especially severe for studies evaluating treatments for rare diseases and
			 conditions—those diseases and conditions defined by the Orphan Drug Act of 1983
			 as affecting fewer than 200,000 Americans—where the available number of willing
			 and able research participants may be very small.
			(3)In accordance with
			 ethical standards of the National Institutes of Health, sponsors of clinical
			 trial research may provide payments to trial participants for the out-of-pocket
			 costs associated with trial enrollment and for the time and commitment demanded
			 by enrolling in a study. Such financial incentives aid the recruitment of trial
			 participants.
			(4)The offer of
			 payment for trial participation may also pose a barrier to trial enrollment
			 since such payments threaten the eligibility of clinical trial participants for
			 Supplemental Security Income and Medicaid benefits.
			(5)The small numbers
			 of potential trial participants and the possible loss of Supplemental Security
			 Income and Medicaid benefits make clinical trial research for rare diseases and
			 conditions exceptionally difficult and may hinder research on new treatments
			 and potential cures for these rare diseases and conditions.
			(6)Individuals with
			 rare diseases and conditions may suffer a severe negative effect if trials on
			 new therapies are delayed or abandoned because of the inability to enroll
			 sufficient numbers of trial participants.
			(7)A
			 change in the Supplemental Security Income program rules affecting payments for
			 trial participation would help ensure that clinical studies on rare diseases
			 and conditions proceed without delay.
			3.Disregard under
			 the Supplemental Security Income program of compensation for participation in
			 clinical trials for rare diseases or conditions
			(a)Income
			 disregardSection 1612(b) of
			 the Social Security Act (42 U.S.C. 1382a(b)) is amended—
				(1)by striking
			 and at the end of paragraph (24);
				(2)by striking the
			 period at the end of paragraph (25) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(26)the first $2,000 per year received by such
				individual (or such spouse) for participation in a clinical trial to test a
				treatment for a rare disease or condition (within the meaning of section
				5(b)(2) of the Orphan Drug Act (Public Law 97–414)), that—
							(A)has been reviewed
				and approved by an institutional review board that—
								(i)is
				established to protect the rights and welfare of human subjects participating
				in research; and
								(ii)meet the
				standards for such bodies set forth in part 46 of title 45, Code of Federal
				Regulations; and
								(B)meets the
				standards for protection of human subjects for clinical research (as set forth
				in such
				part).
							.
				(b)Resource
			 disregardSection 1613(a) of
			 such Act (42 U.S.C. 1382b(a)) is amended—
				(1)by striking
			 and at the end of paragraph (15);
				(2)by striking the
			 period at the end of paragraph (16) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (16) the following:
					
						(17)the first $2,000 per year received by such
				individual (or such spouse) for participation in a clinical trial, as described
				in section
				1612(b)(26).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable for calendar months beginning after the earlier of—
				(1)the date the
			 Commissioner of Social Security promulgates regulations to carry out the
			 amendments; or
				(2)the 180-day period
			 that begins with the date of the enactment of this Act.
				
